DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 2 and 4-20 are currently pending. Claims 3 has been cancelled.

Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered.

Regarding the rejection of claims 3 and 12 under 35 U.S.C. 112(b):
The rejection of claim 3 has been negated due to the cancellation of claim 3;
The rejection of claim 12 has been withdrawn due to the Applicant’s remarks.  

Regarding the amendment of independent claims 1 and 15 so as to include the allowable subject matter of claim 4:
Reconsideration of the prior art of record has yielded pertinent passages within the Geist prior art, namely column 4: 45-64, as it related to the communication between the mobile device and the backend server via a cellular wireless network. An application of the newly relied upon passages has been provided below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-6, 13-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GEIST (U.S. Patent 9,911,245) in view of HIGUCHI (U.S. Publication 2020/0311743).
Regarding claims 1 and 15,
GEIST teaches an automated computational method for the determination of the validity of the passage of a vehicle in a toll characterized in that it comprises the steps  of:
a fixed wireless device (see “110” per col. 4:4-6) associated with the toll periodically issuing a wireless beacon, the wireless beacon comprising a unique information associated with the toll (col. 5:46-48 teaches that upon detecting the approaching vehicle, a lane controller 212 enables a reader 214 which begins transmitting a read signal 216; col. 4:9-16 teaches that the reader 110 can, in some embodiments, transmit transaction information to the RFID tag device 104, said transaction information including information such as an identification of the reader 110),
a mobile device (“102” in fig. 1) receiving the wireless beacon, the mobile device being associated with a vehicle (col 5:48-51 teaches that when a functional RFID toll tag device is present in the vehicle 202, it will respond to the read signal by transmitting an identifier)
the mobile device issuing a validation message to a remote backend server, the validation message comprising the unique information associated with the toll and a unique information associated with the respective vehicle (col. 4:13-30 teaches that the mobile device 102 containing a toll application 118 forwards the transaction information to an account server 122, said transaction information comprising toll related information; col. 2:37-43 teaches that the mobile device provides vehicle related information to the server), 
upon the passage of a vehicle through a toll, optical means associated with the toll obtaining at least one image of the vehicle, the optical means being positioned in proximity with the fixed wireless device (col. 5:51-53 teaches that, as the vehicle 202 passes the toll gateway 210, a camera 218 is used to take a photograph 220 of the license tag 208), and
wherein the validation message is issued to a remote backend by means of a cellular wireless network or, where the mobile device has no access to a cellular wireless network when of the passage of the associated vehicle in a toll, the validation message is issued when the mobile device regains access to a cellular wireless network or to a wireless local area network (Geist teaches in column 4, lines 45-50 and lines 56-63, “…the mobile device 102, in addition to the radio interface to support radio link 108, comprises another radio interface to communicate at farther distances, such as a cellular  transceiver for communicating over a cellular radio telephony link 116 with a cellular telephony infrastructure network 114… The mobile device 102 can transmit transaction information over the cellular telephony radio link 116, through a wide area network 120, such as the Internet, to the account server 122 that maintains the account information for the account…”, thus teaching, “wherein the validation message is issued to a remote backend by means of a cellular wireless network”).

	Geist fails to further teach that based on the at least one image of the vehicle, determining if such vehicle corresponds to a vehicle associated with the said unique information received by the remote backend server and thereby determining if a passage of a vehicle through a toll is valid.
	HIGUCHI teaches a vehicle traveling system that based on the at least one image of the vehicle (see the discussion of the “DNM” in [0074]), determining if such vehicle corresponds to a vehicle associated with the said unique information received by the remote backend server (see the discussion of the “RNM” in [0075]) and thereby determining if a passage of a vehicle through a toll is valid ([0096] and [0097] teaches acquiring the registration vehicle number RNM and the detected vehicle number DNM and performing a comparison wherein if the registration vehicle number RNM with the detected vehicle number DNM match each other, validity is determined).  
	Before the effective filing date of the invention, it would have been obvious to modify the system of Geist per the teachings of Higuchi, also including modules for comparing retrieved vehicle information to acquired vehicle information, for the purpose of determining whether a RFID tag of the vehicle has been fraudulently transferred to another vehicle.

Regarding claims 2 and 16,
Higuchi teaches a first license plate number of the vehicle is determined from the obtained at least one image of the vehicle (see the discussion of the “DNM” in [0074]) and a second license plate number is determined from the unique information associated with the respective vehicle sent to the remote backend server (see the discussion of the “RNM” in [0075]), the first license number plate being compared to the second license plate number and thereby being determined if a passage of a vehicle through a toll is valid ([0096] and [0097] teaches acquiring the registration vehicle number RNM and the detected vehicle number DNM and performing a comparison wherein if the registration vehicle number RNM with the detected vehicle number DNM match each other, validity is determined).  

Regarding claim 4,
Geist teaches that the cellular wireless network comprises 2.5G GPRS, 2.75G EDGE, 3G, 4G or 5G, and/or the wireless local area network comprises a protocol compliant with IEEE 802.11, preferably Bluetooth, Wi-Fi or Bluetooth Low Energy, or IEEE 802.15.4 (col. 4:50-56 teaches, “…The cellular radio telephony link 116 is operated in accordance with a cellular data communications standard, such as, for example, the Long Term Evolution (LTE) standard, the Global System for Mobile Communications (GSM) Enhanced Data rates for GSM Evolution (EDGE), or code division multiple access (CDMA), among other known standards”).

claims 5 and 18,
Geist teaches that when no unique information received by the remote backend server is determined to correspond to information obtained from the at least one image of the vehicle, determining in a registration database if the information obtained from the at least one image of the vehicle corresponds to a known registered user (col. 5:59-67 teaches that if no identifier is received, then the toll authority must process the photograph to obtain the license tag number, which is first compared to the list of license tag numbers from the toll service (e.g. account server 122 of FIG. 1) to see if there is a match.)

Regarding claim 6,
Geist teaches that when a known registered user is determined, an automated notification is issued to an associated address, the automated notification containing information on payment of the toll associated with optical means (col. 1:34-43 teaches that if no valid identifier is received for a given vehicle, the toll agency must cross reference the license tag number with a government registration database. This typically accrues additional charges. An infraction invoice for the cost of the toll and additional charges associated with processing the license tag information is then sent to the registered owner of the vehicle; col. 9:14-19 teaches  that the toll agency can then invoice the owner of the vehicle, such as by mailing an invoice for the toll and any additional charges or fees due, along with an indication that failure to pay the invoiced amount can result in a civil infraction.)

Regarding claim 13,
Geist, as modified, teaches the vehicle is an automotive or motorized vehicle, and the toll is associated with the access to a road (see figure 2).

Regarding claims 14 and 20,
	Higuchi taches a vehicle travel system comprising a plurality of fixed wireless devices (fig. 4 illustrates a plurality of lanes have respective fixed wireless devices) and a corresponding plurality of optical means (figure 1 of Higuchi teaches an optical means associated and positioned in proximity to a fixed wireless means 40), each associated with a different toll of a plurality of tolls in a channeled road or in an open road toll, wherein each of the fixed wireless devices has a unique information associated with the respective toll which is different from the unique information associated with the respective toll of the other fixed wireless devices (as shown in fig. 4).

Claim(s) 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over GEIST (U.S. Patent 9,911,245) in view of HIGUCHI (U.S. Publication 2020/0311743) and RANDALL (US Patent 10,691,904).
Regarding claim 7,
	Geist, modified, teaches the method according to claim 1, but fails to teach the further recited limitations.
RANDALL teaches vehicle travel system wherein the mobile device is configured to leave from a low power mode to a detection mode upon the receipt of a notification associated with a territorial region ([0030]  teaches that an RFID tag may be passive or active. As is understood in the art, a passive tag will operate as recited in the claim).
Before effective filing date of the invention, it would have been obvious to further modify the system of Geist per the teachings of Randall, utilizing a passive vehicle tag which leaves from a low power mode to a detection mode upon the receipt of a notification associated with a territorial region, for the purpose of utilizing a tag which does not require a battery as it is activated in response to receiving the interrogator signal.
Regarding claim 19,
Geist teaches that when a known registered user is determined, an automated notification is issued to an associated address, the automated notification containing information on payment of the toll associated with optical means, (col. 1:34-43 teaches that if no valid identifier is received for a given vehicle, the toll agency must cross reference the license tag number with a government registration database. This typically accrues additional charges. An infraction invoice for the cost of the toll and additional charges associated with processing the license tag information is then sent to the registered owner of the vehicle; col. 9:14-19 teaches  that the toll agency can then invoice the owner of the vehicle, such as by mailing an invoice for the toll and any additional charges or fees due, along with an indication that failure to pay the invoiced amount can result in a civil infraction) the automated notification containing information on payment of the toll associated with optical means and/or it further comprises an upwind fixed device, the upwind fixed device being configured to issue a message compliant with the iBeacon protocol, wherein such message compliant with the iBeacon protocol is such that, upon its receipt, it provides for a mobile device to leave from a low power mode to a detection mode (Randall teaches in [0030]  that an RFID tag may be passive or active. As is understood in the art, a passive tag will operate to leave from a low power mode to a detection mode, as recited in the claim).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over GEIST (U.S. Patent 9,911,245) in view of HIGUCHI (U.S. Publication 2020/0311743), RANDALL (US Patent 10,691,904) and HAWORTH (U.S. Publication 2018/0211457).
Regarding claim 8,
Geist, modified, teaches the method according to claim 7 but fails to further teach the limitations of claim 8 as recited.
Haworth teaches a system wherein the notification associated with a territorial region is issued upon receipt of a message compliant with the iBeacon protocol (at least [0007] recognizes a need in the art to utilize iBeacon protocol, as Haworth teaches that an iBeacon broadcast shall include an identifier that specifies a venue.)
Before the effective filing date of the invention, it would have been obvious to further modify the system of Geist per the teachings of Haworth, transmitting messages via iBeacon protocol, since the particular toll amount will vary by location and the vehicle account may be billed based upon the location of the reader signal. 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over GEIST (U.S. Patent 9,911,245) in view of HIGUCHI (U.S. Publication 2020/0311743), RANDALL (US Patent 10,691,904), HAWORTH (U.S. Publication 2018/0211457) and STAGNI  (U.S.  Publication 2021/0248848) as supported by provisional application 62/975,578.
Regarding claim 9,
Geist, modified, teaches a method according to claim 8 but fails to further tea.ch the limitation of claim 9.
STAGNI teaches a vehicle travel system comprising an upwind fixed device, the upwind fixed device being positioned such that the vehicle passes through a vicinity of the upwind fixed device prior to passing through a vicinity of the said fixed wireless device (see at least detection instrument 204c in fig. 2A as corresponding to an upwind fixed device; and see detection instruments 204b. 204c as corresponding to  said fixed wireless device).
Before the effective filing date of the invention, it would have been obvious to further modify the system of Geist per the teachings of Stagni, utilizing both an upwind and a fixed wireless device since Stagni teaches in [0024] that each detection instruments 204a, 204b, 204c may be configured to detect a specific type of identity token and wherein the system may be configured to perform an analysis on the data which is collected in the plurality of tokens when making a determination regarding the passing vehicle.
Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over GEIST (U.S. Patent 9,911,245) in view of HIGUCHI (U.S. Publication 2020/0311743), RANDALL (US Patent 10,691,904) and STAGNI  (U.S.  Publication 2021/0248848)
Regarding claim 10,
Stagni teaches that the notification associated with a territorial region is issued upon the determination by the mobile device that its present position is in within a predefined region associated with the toll (at least [0023] teaches a detection volume 206 wherein the system is configured to detect moving objects.)
Before the effective filing date of the invention, it would have been obvious to further modify the system of Geist per the teachings of Stagni, utilizing territorial region as claimed since Stagni teaches in [0024] that a territorial region 206 may be useful when utilizing a plurality of detection instruments for reading different types of data. 
Regarding claim 11,
Stagni teaches that the determination of the present position of the mobile device is determined by means of a radionavigation- satellite service, preferably Global Positioning System (GPS), GALILEO, GLONASS, BeiDou or NavlC ([0063] teaches that GPS data from users may be used to determine average transit time between the entry and exit points as well.)
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over GEIST (U.S. Patent 9,911,245) in view of HIGUCHI (U.S. Publication 2020/0311743), and further in view of AOYAMA (U.S. Publication 2017/0286794).
Regarding claim 12,
Geist teaches the method of claim 1, but fails to expressly teach the limitations of claim 12.  
Aoyama teaches that no communication protocol connection is established between the mobile device([0038] teaches optical communication apparatus 10 which is provided on the vehicle side) and the fixed wireless device (transmission apparatus 20 disclosed in [0041] as being attached to an overpass;  [0041]  further teaches that the transmission apparatus 20 encodes a signal including at least an identifier (ID) by which the apparatus is identified and transmit an optical beacon.)  
Before the effective filing date of the invention, it would have been obvious to further modify the system of Geist per the teachings of Aoyama, utilizing a beacon communicator between the mobile device and fixed wireless device, because Aoyama teaches that the optical beacon avoids undesirable instances wherein reflection of a transmitted signal occurs causing erroneous communications. 

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE PENDLETON/Primary Examiner, Art Unit 2689